COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Petty
Argued at Chesapeake, Virginia


RAYSHOD MARTIN
                                                              MEMORANDUM OPINION* BY
v.     Record No. 0413-05-1                                    JUDGE WILLIAM G. PETTY
                                                                   AUGUST 1, 2006
COMMONWEALTH OF VIRGINIA


                   FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                               Christopher W. Hutton, Judge

                 Charles E. Haden for appellant.

                 Kathleen B. Martin, Senior Assistant Attorney General (Robert F.
                 McDonnell, Attorney General, on brief), for appellee.


       A jury convicted Rayshod Martin (“Martin”) of attempted rape. On appeal, Martin

contends the trial court erred in permitting the victim to testify during the Commonwealth’s

case-in-chief of the sentencing phase of his trial. He asserts Code § 19.2-295.1 only permitted

the Commonwealth to introduce prior convictions during its case-in-chief and the trial court

should have permitted the victim impact testimony, if at all, during the rebuttal phase.

       For the reasons set forth in Washington v. Commonwealth, ____ Va. App. ____, _____

S.E.2d ____ (2006) (Record No. 0500-05-1), this day decided, the judgment of the trial court is

affirmed.

                                                                                           Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.